Me. Justice McGowan.
I concur in this judgment, except in so far as it sets aside the attachments on the ground that the plaintiff did not sign the undertaking, either personally or through an agent regularly authorized to act for him. This is the first time this question has been made under our present law, and its practical importance requires that I should state my view of it. There is no doubt that attachment is a statutory proceeding, but it is quite as certain that it is highly remedial in character, and is made “demandable as a common right.” It seems to me that when the provisions of the law are substantially complied with, *374and its whole object secured, to subject it to the strictest technical criticism, will more often defeat than promote the intent of the law. Besides, as it strikes me, the words, “on the part of the plaintiff,” were not intended to make the plaintiff himself execute the undertaking, on pain of having the whole process vacated; but, on the contrary, that something else was intended. If the purpose had been to require the plaintiff, under all circumstances, to execute the required undertaking, why was it not so said in plain words “by the plaintiff,” instead of “on the part of the plaintiff” ? • The words in the old law were “by the plaintiff,” and if the intention was that the meaning should remain precisely the same, why were they changed to “on the part of the plaintiff” ? that is to say, as I understand it, on the plaintiff’s “side,” “party,” “interest,” “concern,” “for,” “in behalf of.”
I concur in what was said by Mr. Justice Woodruff in the case of Leffingwell v. Chave, 19 How. Prac., 57 : “The objection that the undertaking was not signed by the plaintiff or his agent, or by some person who in very terms is described on the face of the undertaking as acting ‘on the part of the plaintiff,’ raises a question in regard to which there has been some conflict of opinion. The language is. that ‘the court or judge shall require a written undertaking oh the part of the plaintiff, with sureties,’ &c. In my opinion the just meaning of this language is satisfied, and all the proposed benefits to the defendant are secured, by construing the words ‘on the part of the plaintiff,’ as simply words of contrast or opposition to the part of the adversary; and that an approved undertaking, executed by any person of competent ability, agreeing that the plaintiff shall pay the defendant the damages which he may sustain if it be procured and furnished by the plaintiff or his attorney for the security of the defendant, is an undertaking ‘on the part of the plaintiff,’ within the meaning of this section. If this be not so, then ‘on the part of the plaintiff’ can only mean ‘executed by the plaintiff.’ Suits are often necessary when a plaintiff is out of the State, or sick, or under disability, or an infant, or otherwise incompetent, or unable to execute an undertaking, or to authorize an agent or attorney to do so. I cannot concede that it was intended that in such case no process of attachment should be issued. The words ‘by the plain*375‘tiff, with surety,’ &c., had they been used, would be plain, and would require the plaintiff to execute them; but the words ‘on the part of the plaintiff,’ are fully satisfied if any person or persons in aid of the prosecution, acting in furtherance of the action, at the instance of the plaintiff, will peremptorily and unqualifiedly undertake that the plaintiff shall pay to the defendant the damages which he may sustain,” &c.
This is my view as to what was the intention of the legislature. It is the view which, after some discussion, has prevailed in New York, and is certainly, the view which, while protecting all the substantial rights of the defendant, gives to all plaintiffs equal opportunities to secure the advantages of the law. See Leffingwell v. Chave, 19 How. Prac., 57; Howard v. Manderfield, 81 Minn., 337; Hadley v. Bryars, 58 Ala., 139 ; Chandler v. Smith, 14 Mass., 313; People v. Judges, 5 Cow., 34; 2 Wait Prac., 151.
Judgment reversed.